Needham & Company 11th AnnualGrowth Conference Presentation INX Inc. Nasdaq: INXI www.INXI.com January 7, Jim Long, Chairman & CEO Presentation Agenda: Operations Financial performance & position Market conditions Updated Q4 guidance & comments on recent trends 2 GAAP Reconciliation andForward-Looking Statements All financial results shown are for continuing operations unless otherwise noted GAAP Reconciliation Safe Harbor Statement 3 Overview - INX Inc. NASDAQ GM:INXI Shares Outstanding: ~8.7MM Float:~6.7MM Diluted shares:~9.3MM 90-day avg. volume:~20,000 Headquarters:Houston, Texas(corporate administration) andDallas, Texas (operations) 4 Managed Services Professional Services Products The INX Solutions Set Selling network, IP telephony,network security, wireless,security, network storage andvirtualization products Network assessment anddesign consulting andimplementation services,billed hourly or by project 15%-19% target gross margin,a level we have beenachieving 30%-35% target gross margin,trending towards this range 12%-15% of total revenue Monitoring and managementof the customer’s networkand network-related devices 40%-50% target grossmargin, trending towards thisrange 1%-3% of total revenue andgrowing 80%-85% of total revenue 33% growth for 2007 29% growth for 2007 70% growth for 2007 No working capital required Modest working capitalrequired Modest working capital andsubstantial investment capitalrequired 5 Increasing IP Network Importance & ComplexityBenefits Focused Solutions Providers Like INX Voice / Video Wireless Access Storage Collaboration Security Demand For Focused Solutions Provider Services Routing & Switching Enterprise organizations are realizingthat the IP network is rapidly becomingthe platform for all forms ofcommunications, while at the same timethe network is becoming more complex.INX is benefiting from this trend. Virtualization 6 Growth Strategies Expand into select, complementary categories of technology such as recentadditions of network security, network storage and virtualization as focused practiceareas (most of which has now been accomplished) Geographic expansion-to grow the number and size of customers Make selective, strategic, accretive acquisitions 7 Geographic Expansion - 3X Growth Since Mid-2005 Houston San Antonio Dallas El Paso Albuquerque Los Angeles Eugene Portland Seattle Washington (Federal) Boston (2) Boise Sacramento 8 Increasing Number and Size of Customers We serve U.S. “enterprise”organizations - corporate, state andlocal government, federal government,and education - with 200 to 50,000employees As we have become more of a“national” scope organization, we havebeen able to win larger customers andtransactions As we continue to grow our nationalpresence we believe our ability to winlarger-sized customers will continue tobe enhanced No material direct exposure toproblematic industry sectors such ashomebuilding, mortgage companies,investment banking, etc. 9 Customer Categories and Mix (Dollars in thousands; based on customer billings) 52% of 2007 A disproportionate percentage of 2007 business was withcustomers that are well positioned to benefit from probablefederal government stimulus during next several years 10 Competition:National Presence +Focus & Expertise Are Competitive Advantages High focus & expertise Low focus & expertise Low geographic presence High geographic presence INX’s increasingly national presence, combined with a high level of focus and expertise, is a competitive advantage with large, national- presence customers Small, focused, regional solutions providers Large IT solutions providers and telecom carriers Small, generalist VARs & IT solutions providers In addition, INX’sbalance sheet strengthis increasinglybecoming acompetitive advantagein the current tightcredit environment Operating Financial Performance 12 Improving Per Diluted Share Operating Results On a per diluted share basis, INX has materially improved key areas of operating performance: Revenue per share +30% over past 7 quarters; +16% over past 4 quarters Gross profit per share +34% over past 7 quarters; +23% over past 4 quarters Operating income per share +154% over past 7 quarters; +57% over past 4 quarters This improvement is a result of organic revenue growth, accretive acquisitions and improvingemployee productivity TTM Revenue / Share TTM Gross Profit / Share TTM Oper. Income / Shr. +
